Watson, Judge:
The record in the case at 'bar discloses the following:
MR. GLAD: If it please the court, the merchandise is described on the Special 'Customs Invoice as Flashlight Firecrackers. They were entered, as it shows from the official papers, which was May 25, 1965; 'the rate of duty under TSUS was 32 per cent ad valorem under Item 155.15. However, this merchandise was assessed for duty under the rate which went into effect by virtue of Public Law 89-241, which went into effect December I, 1965, whi’ch was more than five months after the date of importation, and that was 12 cents a pound under the same Item 755.15. We claim that the rate of duty which was in effect at the time the merchandise was entered is the proper rate Of duty, and that the Public Law 89-241 does not affect this importation, because the Constitution under Section 9 clearly prohibits Congress from passing bills of attainder and ex-post facto law.
sic Hi
MRS. ZIFF: * * * If I may point out, your Honor, entry of this merchandise was made May 25,1965, and as counsel noted, the Public Law reducing the rate' of duty went into effect December 7, 1965. Therefore we concede 'that the merchandise was classified incorrectly under the Public Law, which was not in effect. [R.2-3.]
*2Based on the foregoing, we hold the involved merchandise properly dutiable under item 755.15 of the Tariff Schedules of the United States at the rate of 32 per centum ad valorem as fireworks, as claimed.
The protest is sustained. Judgment will issue accordingly.